DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 20 are pending in this Office action.

Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive. 
Applicant argues that the claimed “first client” and the claimed “addressable node” are separate and distinct claim elements in independent claim 1.
The “first client’ is “within a first network domain” and that both the “file share” and the “second client’ are “within a second network domain.”
Cheng does not disclose or suggest “obtaining, for [a] file and by an addressable node of a plurality nodes ..., a file handle with exclusive write access to the file” as claimed.
Baron does not disclose or suggest that obtaining its “exclusive lock” involves “obtaining ... a file handle with exclusive write access to [a] file” as claimed. As with Cheng, the term, “file handle” appears nowhere in Baron.
Because Cheng and Baron, taken alone or in combination, do not disclose or suggest each element recited in claim 1, they do not render claim 1 prima facie obvious.


The dependent claims are in condition for allowance at least by virtue of dependence and in view of the additional novel and non-obvious claimed elements recited therein. 
Examiner respectfully disagrees with all of the allegations as argued.  Examiner, in his previous office action, gave a detailed explanation of claimed limitation and pointed out exact locations in the cited prior art. 
Examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification.  See MPEP 2111 [R-1]
	Interpretation of Claims-Broadest Reasonable Interpretation
	During patent examination, the pending claims must be ‘given the broadest reasonable interpretation consistent with the specification.’  Applicant always has the opportunity to amend the claims during prosecution and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).
In response to applicant’s argument, a prima facie case of obviousness is established when the teachings from the prior art itself would appear to have suggested the claimed subject matter to a person of ordinary skill in the art.  Once such a case is established, it is incumbent upon appellant to go forward with objective evidence of In re Fielder, 471 F.2d 640, 176 USPQ 300 (CCPA 1973).  Examiner recognizes that obviousness can only be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988) and In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992).
In response to applicant’s arguments that the applied prior arts do not disclose “first client’, first network domain”, “second client’ and “second network domain”, Cheng discloses a first node which is same as first client and second node which is same as second client as claimed. Cheng also recites a fiber channel storage area network (FC SAN) or an Internet Protocol storage area network (IP SAN). The shared-file system in Figure 4 includes a plurality of servers 102. Each server 102 and a storage area network (SAN) are interconnected. Here, Cheng discloses two different network system and a server 102 is referred to as a node. An operating system running on a server 102 interacts with a shared file system by using the SAN, in implement an operation of accessing data stored in a storage unit 110. Here, Server may be second network domain. Hence, Cheng teaches all of the limitations as argued. For the arguendo, if considering, “first client”, “second client”, “first network domain”,  and “second network domain”, then nowhere in the instant disclosure discloses the above terminology. Instant disclosure discloses in Para [0008], the local on-premise clients and the remote off-premise clients and throughout disclosure discloses client devices and/or client machines. However, disclosure did not specified which one is first client or second 
Baron discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource. If the region in the locking data structure associated with the resource includes an exclusive lock flag (e.g., if the Paxos algorithm detects the presence of an exclusive lock), then processing logic may determine that another host already has an exclusive lock on the resource).
With respect to applicant’s argument that Cheng does not disclose the addressable node is selected, based on one or more load balancing criteria and from among the plurality of addressable nodes, to process the request for write access to the refreshed, the disk is continuously read and new lock information is written into the disk.
In response to Applicant's arguments for the dependent claim, the arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
For the above reasons, examiner concluded that combinations of Cheng and Baron discloses claimed limitations. Hence, arguments are moot.


It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123.




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over EP 3 470 984 A1 issued to Jusheng Cheng (“Cheng”) and in view of USPGPUB 2014/0068127 A1 issued to Ayal Baron et al. (“Baron”).

With respect to claim 1, Cheng discloses a method comprising: 
receiving, from a first client within a first network domain (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404);
obtaining, for the file and by an addressable node of a plurality of addressable nodes within the second network domain, a file handle with exclusive write access to the file (Para [0006], a node that occupies the disk lock has permission to access the resource); 
indicating that the file is in a locked state by storing, at the file share, file locking information that indicates the addressable node that holds the file handle for the file, wherein the second client is prevented from writing to the file while the file is in the locked state (Para [0004], each time lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk). 
Cheng does not explicitly teach a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain.
Baron discloses a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain (Baron, abstract: discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng’s managing disk lock system with the teachings of Baron’s a locking mechanism that manages shared locks using reserved spaces on shared storage that represent locking states for resources, in order to facilitate and provide file locking for network file shares.
In a modified system, the locking can be enabled to be performed without the use of any centralized locking mechanism. The different hosts with different capabilities and configurations are enabled to all share usage of resources using the locking data structures. The locks can be managed by maintaining locking data structures in the storage domains.

As to claim 2, the addressable node is selected, based on one or more load balancing criteria and from among the plurality of addressable nodes, to process the request for write access to the file (Cheng: Para [0004], the disk lock is stored in the disk. Each time lock information is to be refreshed, the disk is continuously read and new lock information is written into the disk).
As to claim 3, storing the file locking information at the file share comprises storing the file locking information in a file share directory containing the file (Baron: Para [0011],  A lock manager may generate one or more locking data structures that identify resources that are locked and hosts holding the locks. These locking data structures may be stored in storage domains, which may be the same storage domains that store some or all of the resources).
As to claim 4, receiving, from another addressable node of the plurality of addressable nodes, a request to update the file locking information stored at the file share; and based on receiving the request, updating the file locking information stored at the file share (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (updated), the disk is continuously read, and new lock information is written into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources).
As to claim 5, storing, at the file share and for each addressable node of the plurality of addressable nodes, corresponding file locking information that is respectively associated with the addressable node, wherein the corresponding file locking information indicates one or more file handles held by the addressable node (Cheng: 
 
As to claim 6, releasing the file handle held by the addressable node; and updating the file locking information to indicate that the file is not in the locked state (Cheng: Para [0007], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first hade, the release request from a second node, where the second node: is a node that is to request to obtain the disk lock).
As to claim 7, receiving, from another addressable node of the plurality of addressable nodes, a request to release the file handle held by the addressable node; and based on receiving the request, releasing the file handle (Cheng: Para [0007] – 0008], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first node, the release request from a second node, where the second node is a node that is to request to obtain the disk lock and if the first node and the second nods are interconnected, when the second node needs to access the resource, the second node may directly send the release request to the first node, to request the first node to release the disk lock of the resource).


As to claim 9, the obtaining of the new file handle is by another addressable node of the plurality of addressable nodes that is different than the addressable node that released the file handle (Cheng: Para [0066 and 0068], the obtaining request carries an identifier the first nods. The obtaining request is used to write the identifier of the first node into the occupancy field of the disk lack, to indicate that the disk lock is occupied by the first node. The first node receives a release request, where the release request is used to request the first node to release the disk lock).



a file share within a first network domain, wherein the file share stores one or more files, and wherein in the file share is accessible to a first client within the first network domain and to a second client within a second network domain; a plurality of addressable nodes within the first network domain, wherein each addressable node of the plurality of addressable nodes is configured to hold at least one file handle respectively corresponding to at least one file of the one or more files memory storing instructions that, when executed by one or more processors of the system (see abstract and Para [0003]), cause the system to: 
receive, from the second client, a request for write access to a file of the one or more files stored at the file share (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404); 
cause an addressable node of the plurality of addressable nodes to obtain, for the file, a file handle with exclusive write access to the file (Para [0006], a node that occupies the disk lock has permission to access the resource); and
indicate the file is in a locked state by storing, at the file share, file locking information that indicates the addressable node that holds the file handle for the file, wherein the first client is prevented from writing to the file while the file is in the locked state (Para [0004], each time lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk). 

Baron discloses a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain (Baron, abstract: discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same storage domain as the resource, and may include a region associated with the resource. If the region in the locking data structure associated with the resource includes an exclusive lock flag (e.g., if the Paxos algorithm detects the presence of an exclusive lock), then processing logic may determine that another host already has an exclusive lock on the resource).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of 
In a modified system, the locking can be enabled to be performed without the use of any centralized locking mechanism. The different hosts with different capabilities and configurations are enabled to all share usage of resources using the locking data structures. The locks can be managed by maintaining locking data structures in the storage domains.

As to claim 11, select, based on one or more load balancing criteria and from among the plurality of addressable nodes, one of the plurality of addressable nodes to process the request for write access to the file (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed, the disk is continuously read, and new lock information is written; in to the disk).
As to claim 12, the file share stores the file locking information in a file share directory containing the file  (Baron: Para [0011],  A lock manager may generate one or more locking data structures that identify resources that are locked and hosts holding the locks. These locking data structures may be stored in storage domains, which may be the same storage domains that store some or all of the resources).
As to claim 13, the file share stores the file locking information in a lock file (Baron: abstract: receives a request from a host for a shared lock on a resource and 
As to claim 14, the file share stores, for each addressable node of the plurality of addressable nodes, corresponding file locking information that is respectively associated with the addressable node, and wherein the corresponding file locking information indicates one or more file handles held by the addressable node (Cheng: Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (update), the disk is continuously read, and new lock information is written; Into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources, in a medium-sized distributed system, If all nodes continuously read lock information from a disk, and write lock information Into the disk, a large quantity of IO resources are occupied by a disk lock).

As to claim 15, the addressable node that holds the file handle to release the file handle; and cause the file locking information to be updated to indicate that the file is no longer in a locked state (Cheng: Para [0007], with reference to the first aspect, in a first possible implementation of the first aspect, the receiving, by the first node, a release request includes: receiving, by the first hade, the release request from a second node, where the second node: is a node that is to request to obtain the disk lock).

As to claim 16, another addressable node of the plurality of addressable nodes to provide, to the addressable node that holds the file handle, a request to release the file handle (Cheng: Para [0007] – 0008], with reference to the first aspect, in a first possible 

As to claim 17, receive, from the second client, a request to save, to the file share, edits to the file; the addressable node that holds the file handle to release the file handle; the file share to save the edits to the file; and maintain the locked out state of the file by causing one of the plurality of addressable nodes to obtain a new file handle for the file (Cheng: Para [0064 and 0067], A firs! node sends an obtaining request to the data storage system, where the obtaining request is used to request to obtain the disk lock of the resource. The obtaining request further carries an old value (that is, 0} of the occupancy field of the disk lock read by the first node. After receiving the obtaining request, the data storage system compares the old value carried in the obtaining request with a value currently stored in the occupancy field of the disk lock, if the two values are the same, it indicates: that no other s nodes change the value of the occupancy field of the disk lock at an interval between reading the disk lock by the first node and sending the obtaining: request by the first node, and the data storage system writes the identifier of the first node into the occupancy field of the disk lock).



As to claim 19, Cheng discloses a method comprising: 
based on receiving, from a first client within a first network domain (abstract, sending, by a first node, an obtaining request to a data storage system, where the obtaining request is used to request to obtain a disk lock; See Figure 4, items 402 and 404);
selecting, from among a plurality of addressable nodes within the second network domain and based on one or more load balancing criteria, a first addressable node to process the first request (Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed, the disk is continuously read, and new lock information is written; Into the disk);
obtaining, for the file and by the first addressable node, a file handle with exclusive write access to the file (Para [0006], a node that occupies the disk lock has permission to access the resource); and 
indicating that the file is in a locked state by storing, in a first lock file that is associated with the first addressable node and that is stored at the file share in a file 
based on receiving, from the first client, a second request to save, to the file share, edits to the file (Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed (updated), the disk is continuously read, and new lock information is written; Into the disk. Frequently refreshing the disk lock occupies a large quantity of disk input output (input Output, IO) resources);
 selecting, from among the plurality of addressable nodes and based on the one or more load balancing criteria, a second addressable node to process the second request (Para [0004], the disk took is stored in the disk. Each lime lock information is to be refreshed, the disk is continuously read, and new lock information is written into the disk);
determining, by the second addressable node and based on the first file locking information of the first lock file, that the first addressable node holds the file handle for the file (Para [0071]: because the first node continuously occupies the disk lock of the resource, when the second node also needs to access the resource, the second node needs to determine whether the disk lock is occupied by another node); 
sending, to the first addressable node from the second addressable node, a request to release the file handle (Para [0072]:  after the second node determines that the first node is currently occupying the disk lock, the second node sends the release 
based on the first addressable node releasing the file handle for the file, updating the first lock file to indicate that the first addressable node no longer holds the file handle (Para [0071]: Because the: first node does not release the disk lock after terminating an access operation, the second nods determines, based on the read disk lock, that the disk lock: is occupied by the first node; the second node determines, based on information recorded in the occupancy field of the disk lock, that the second node is currently occupying the disk lock); 
based on the edits to the file being saved to the file share, obtaining, for the file and by the second addressable node, a new file handle for the file (Para [0066 and 0068], the obtaining request carries an identifier the first nods. The obtaining request is used to write the identifier of the first node into the occupancy field of the disk lack, to indicate that the disk lock is occupied by the first node. The first node receives a release request, where the release request is used to request the first node to release the disk lock); and 
maintaining the locked state of the file by storing, in a second lock file associated with the second addressable node and stored at the file share in the file share directory, second file locking information that indicates the second addressable node that holds the new file handle for the file (Cheng: Para [0064 and 0067], A firs! node sends an obtaining request to the data storage system, where the obtaining request is used to request to obtain the disk lock of the resource. The obtaining request further carries an old value (that is, 0} of the occupancy field of the disk lock read by the first node. After 

Cheng does not explicitly teach a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain.
Baron discloses a request for write access to a file stored at a file share within a second network domain, wherein the file is accessible to a second client within the second network domain (Baron, abstract: discloses receiving a request from a host for a shared lock on a resource. The computing device obtains an exclusive lock on the resource using a locking data structure that is stored on the storage domain. The computing device subsequently obtains a shared lock on the resource for the host by writing a flag to the locking data structure, wherein the flag indicates that the host has the shared lock on the resource. The computing device then releases the exclusive lock on the resource. See also, Figure 4 and Para [0048 – 0049]: obtaining a shared lock to a resource for a host. Processing logic receives a request from a host for a shared lock on a resource. The host may be a host machine or a particular process (e.g., a virtual machine) running on a host machine. Determines whether any other hosts have an exclusive lock on the resource. The locking data structure may be stored on the same 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the teachings of Cheng’s managing disk lock system with the teachings of Baron’s a locking mechanism that manages shared locks using reserved spaces on shared storage that represent locking states for resources, in order to facilitate and provide file locking for network file shares.
In a modified system, the locking can be enabled to be performed without the use of any centralized locking mechanism. The different hosts with different capabilities and configurations are enabled to all share usage of resources using the locking data structures. The locks can be managed by maintaining locking data structures in the storage domains.

As to claim 20, the first file locking information indicates a name of the file, the file handle for the file, and an address of the first addressable node that holds the file handle (Cheng, Para [0048], a node identifier is used la indicate a node that occupies the disk lock 202, For-example, a special identify identifier {identity identifier, ID), may be allocated to each node, and the ID is written into the occupancy field of-the disk lock 202,(0 indicate that the node corresponding: to the ID occupies the disk tack 202, The . 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAHID AL ALAM whose telephone number is (571)272-4030.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 12, 2021
/SHAHID A ALAM/Primary Examiner, Art Unit 2162